DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

April 16, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Delay of ICD-10 and Reminder of Section 1915(c) Waiver Instructions

This Informational Bulletin provides information on two topics:
The delay in ICD-10 implementation, and
A reminder of the instructions for section 1915(c) home and community-based services
waivers regarding actions that result in reductions.

Delay of ICD-10
CMS announced a proposed regulation on April 9 on HIPAA Administrative Simplification.
The rule proposes a HIPAA standard health plan identifier and delays required compliance by
one year– from Oct. 1, 2013, to Oct. 1, 2014– for new codes used to classify diseases and health
problems. These codes, known as the International Classification of Diseases, 10th Edition
diagnosis and procedure codes, or ICD-10, will include new procedures and diagnoses and
improve the quality of information available for quality improvement and payment purposes.
Many provider groups have expressed serious concerns about their ability to meet the Oct. 1,
2013, compliance date. The proposed change in the compliance date for ICD-10 would give
providers and other covered entities more time to prepare and fully test their systems to ensure a
smooth and coordinated transition to these new code sets.
This proposed rule is the third in a series of administrative simplification rules in the new health
care law. HHS released the first in July of 2011 and the second in January of 2012, and plans to
announce more in the coming months. More information on the proposed rule is available on fact
sheets at http://www.cms.gov/apps/media/fact_sheets.asp. Comments are due 30 days after
publication in the Federal Register.

Reminder on §1915 (c) Waiver Instructions and Technical Guide regarding
waiver actions that result in any type of reduction
Due to the difficult budgetary situations States are facing, there has been a significant increase in
waiver actions, specifically amendments, which seek to reduce services, rates or numbers of
waiver participants served. We have recently encountered several situations where

CMCS Informational Bulletin, Page 2
amendment requests to reduce services, rates or numbers of participants in waivers were
submitted with retroactive effective dates. Any type of change to a waiver that may result in a
reduction needs to be approved by CMS prospectively. States are, however, permitted to
submit amendments to retroactively increase the unduplicated number of participants back to the
beginning of the waiver year at any time during that waiver year cycle.
This guidance does not constitute new policy, but rather highlights guidance from relevant
sections of the current Waiver Technical Guide Version 3.5 that was issued in January of 2008.
Prospective approvals are always required for new waivers and are also required for renewals
that make any reductions to the previously approved waiver. In other words, if a state submits an
amendment or renewal to an approved waiver that makes reductions, the reductions are effective
for the remainder of the approved period, but cannot be applied retroactively to the waiver’s or
renewal’s approval date.
It is imperative that States submit any action that may result in a reduction with sufficient time to
allow for review and prospective approval from CMS. Although CMS will make every effort to
work with the State as quickly as possible, such actions must be submitted a minimum of 90 days
prior to the anticipated date by which the State would like to implement the change. When a
formal Request for Additional Information (RAI) is issued concerning a waiver action, the clock
is stopped and only restarted (with a full 90-day clock) once the state responds to the RAI.
Therefore, in some instances, the review period necessary may be as long as 180 days prior to
implementation if the action requires a second 90-day clock.
Given the critical nature and timing of such waiver actions related to State budgetary plans, we
strongly recommend that States consult with CMS prior to the submission. Informal consultation
prior to the formal submission may expedite CMS review of the formal submission.
When an amendment would have the effect of reducing the number of waiver participants, the
State should also review CMS guidance in Olmstead Letter #4 (located in Attachment C to the
instructions of the Waiver Technical Guide and available at the following link:
http://www.cms.gov/smdl/downloads/smd011001a.pdf)
Additional information and a link to the Waiver Technical Guide is available at
http://www.hcbswaivers.net. Specifically, pages 30-31 of the Waiver Technical Guide, provide
more detail about the procedures for submission and review of waiver amendments of various
types. If you have any additional questions about this guidance, please contact Mr. Ralph Lollar,
Director, Division of Long Term Services and Supports at 410-786-0777 or
Ralph.Lollar@cms.hhs.gov.

